Citation Nr: 0109035	
Decision Date: 03/27/01    Archive Date: 04/03/01

DOCKET NO.  00-10 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for hypertension as 
secondary to post-traumatic stress disorder (PTSD).

2.  Entitlement to an evaluation in excess of 50 percent for 
PTSD.

3.  Entitlement to a total disability evaluation for 
compensation purposes on the basis of individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


INTRODUCTION

The veteran served on active duty from March 1964 to 
September 1968.

The current appeal arose from an August 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California.  The RO denied entitlement 
to service connection for hypertension as secondary to 
service-connected PTSD, and denied entitlement to an 
increased evaluation for PTSD then rated as 30 percent 
disabling.  In August 1998 the representative submitted a 
notice of disagreement with the foregoing denial in general, 
and specifically with denial of secondary service connection 
on the basis of clear and unmistakable error.  It is well to 
note at this time that this determination had not yet become 
final; therefore, an allegation of clear and unmistakable 
error is premature.

In January 2000 the RO affirmed the denial of entitlement to 
service connection for hypertension as secondary to service-
connected PTSD, granted entitlement to an increased 
evaluation of 50 percent for PTSD effective from August 24, 
1998, and denied entitlement to a TDIU.

The representative at the Board of Veteran's Appeals (Board) 
has filed a notice of disagreement with the effective date of 
the grant of entitlement to a 50 percent evaluation for PTSD.  
The statement of the case of record does not address the 
effective date of the grant of the 50 percent evaluation for 
PTSD.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law eliminates the concept of a 
well-grounded claim and supersedes the decision of the Court 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA of 2000, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92 (published at 57 Fed. Reg. 49,747 
(1992)).  Therefore, for these reasons, among others to be 
elaborated upon below, a remand is required.

In an effort to assist the RO, the Board has reviewed the 
claims files and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

The Board notes that the RO acquired several competent 
medical opinions referable to the veteran's claim of 
entitlement to service connection for hypertension as 
secondary to service-connected PTSD.  



The medical specialists reviewing the case acknowledged that 
they were unable to express an opinion as to any causal 
relationship because the only way to do so would be to have 
the veteran hospitalized and monitored for episodes of PTSD 
correlated simultaneously with his blood pressure.  The 
veteran has not been hospitalized in this regard.

The issue of entitlement to service connection for 
hypertension as secondary to service-connected PTSD is 
inextricably intertwined with the issue of entitlement to a 
TDIU.  The Board finds that the veteran must be hospitalized 
for observation and evaluation of symptomatology associated 
with PTSD and hypertension in order to obtain competent 
medical opinion as to any relationship between the two 
disabilities.  A competent medical opinion must also be 
obtained as to whether service-connected disability(ies) 
has/have rendered the veteran unable to work.  A 
comprehensive contemporaneous VA special psychiatric 
examination in this regard is therefore warranted.

As the Board noted earlier, the representative at the Board 
filed a notice of disagreement as to the effective date 
selected by the RO for the grant of the increased evaluation 
for PTSD to 50 percent.  When there has been an initial RO 
adjudication and a notice of disagreement as to its denial, 
the claimant is entitled to a statement of the case, the 
absence of issuance of such constitutes a procedural defect 
requiring remand.  Godfrey v. Brown, 7 Vet. App. 398 (1995); 
Manlincon v. West, 12 Vet. App. 238 (1999).  Therefore, the 
case must be remanded for issuance of a statement of the case 
as to this issue.

Accordingly, the case is remanded to the RO for the following 
actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  




In this regard, the RO must request the 
veteran to identify the names, addresses, 
and approximate dates of treatment for 
medical care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records referable to treatment 
of hypertension and PTSD, and any 
opinions expressed as to inability to 
work.  

After obtaining any necessary 
authorization or medical releases, the RO 
should secure and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
reports. 

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claims.  VCAA of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2096 
(2000) (to be codified as amended at 
38 U.S.C. § 5103A(b)(2)).


3.  Following the above, the RO should 
arrange for hospitalization of the 
veteran for an appropriate period of 
observation and evaluation for the 
purpose of ascertaining whether there is 
any causal relationship between 
hypertension and service-connected PTSD, 
the extent of severity of PTSD, and an 
opinion as to whether he is able to work 
due to service-connected disabilities.  
The RO should arrange for VA cardiology 
and psychiatric examinations by a board 
composed of medical specialists 
consisting of a cardiologist and a 
psychiatrist.

The claims file and separate copies of 
this remand must be made available to and 
reviewed by the examiners prior and 
pursuant to conduction and completion of 
the examinations.  The examiners must 
annotate the hospitalization records that 
the claims files were made available for 
review in conjunction with the admission 
and examinations.  

Any further indicated studies necessary 
to respond to the inquiries constituting 
the purpose of the admission should be 
conducted.  

The psychiatrist should identify all of 
the veteran's associated symptomatology 
in order to determine the impairment 
caused by PTSD.  If there are other 
psychiatric disorders found, in addition 
to PTSD, the examiner should specify 
which symptoms are associated with each 
disorder(s).  If certain symptomatology 
cannot be dissociated from one disorder 
or another, it should be so indicated.  



If a psychiatric disorder(s) other than 
PTSD is or are found on examination, the 
examiner should offer an opinion as to 
whether any such disorder is causally or 
etiologically related to PTSD, and, if 
not so related, whether the veteran's 
PTSD has any effect on the severity of 
any other psychiatric disorder.  
Following evaluation, the examiner should 
provide a numerical score on the Global 
Assessment of Functioning (GAF) Scale 
provided in the Diagnostic and 
Statistical Manual for Mental Disorders, 
in relation to the veteran's impairment 
from PTSD.  

The examiner must include a definition of 
the numerical GAF score assigned, as it 
relates to the veteran's occupational and 
social impairment.  If the historical 
diagnosis of PTSD is changed following 
examination, the examiner should state 
whether the new diagnosis represents 
progression of the prior diagnosis, 
correction of an error in the prior 
diagnosis, or development of a new and 
separate condition.

The cardiologist and psychiatrist are 
requested to monitor the veteran for 
episodes/exacerbations of PTSD which 
should be correlated with blood pressure 
series measurements.  The examiners must 
be requested to correlate their 
observations and studies and address the 
following medical considerations:

(1) The baseline manifestations which 
are due to hypertension;





(2) The increased manifestations 
which, in the examiners' opinions, 
are proximately due to service-
connected PTSD based on medical 
considerations;

(3) The medical considerations 
supporting an opinion that increased 
manifestations of hypertension are 
proximately due to service-connected 
PTSD.

If the examiners determine that PTSD does 
not aggravate hypertension, they are 
requested to express any opinion as to 
whether there is any causal or 
etiological relationship between the two 
on any basis.

Thereafter, the psychiatric examiner must 
express an opinion as to the impact of 
PTSD on the veteran's ability to work, 
and whether it has in fact rendered him 
unemployable.  If the psychiatric 
examiner has determined that PTSD has not 
rendered the veteran unable to work, and 
both the psychiatric examiner and the 
cardiologist have determined that there 
exists a causal relationship between PTSD 
and hypertension, they should express an 
opinion as to whether both disorders have 
rendered the veteran unable to work.  

Any opinions expressed by the examiners 
must be accompanied by a complete 
rationale.

4.  Thereafter, the RO should review the 
claims folders to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
requested examination reports and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  The Board errs as 
a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).

The RO must also review the claims file 
to ensure that all notification and 
development action required by the VCAA 
of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

5.  The RO should issue a statement of 
the case as to the claim of entitlement 
to an effective date, prior to August 24, 
1998, for a grant of an increased 
evaluation of 50 percent for PTSD.  The 
veteran should be advised of the 
requisite period of time within which to 
file a substantive appeal if he wishes 
appellate review.

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claims on appeal.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claims for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issues currently on 
appeal.  

A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


